                 IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                       AUGUSTA DIVISION


UNITED STATES OF AMERICA                             *


               V.                                    *                        CR 118-008
                                                     *


DETRA WILEY PATE                                     *
                                                     ■k




                                              ORDER




       Pending before the Court is the Government's Second Motion in

Limine,       which     asks     the     Court       to        permit        the        use   of   a    K0004

wheelchair,         a    K0007        wheelchair,              and     related           accessories          as

demonstrative           aids     at     trial.             These           items        are   offered         as


"demonstrative"          exhibits,           which        signifies          the        exhibit        is    not

itself    evidence        but    instead        is        "a    persuasive          pedagogical             tool

created and used by a party as part of the adversarial process to

persuade the jury."              Baugh ex rel.                 Baugh v.      Cuprum S.A.           da C.V.,

730    F.3d    701,     706-09        (7th    Cir.        2013)       (reviewing          definition          of

"demonstrative evidence")


       District courts enjoy wide discretion to admit demonstrative

exhibits.        United        States    v.    Gaskell,              985    F.2d    1056,      1060         (11th

Cir.   1993) .        The offering party must establish that the exhibit

and the object it purports to represent "must                                    be      so   nearly         the

same in substantial particulars as to afford a fair comparison."

Id.;   see also United States v.                     Ferguson,             212     F.    App'x     873,      876
(11th Cir. 2006) (admitting photographs of reconstructed crime

scene as demonstrative aids but not evidence).               Further, like any

evidence offered, demonstrative exhibits should be excluded if the

probative value is substantially outweighed by the risk of unfair

prejudice or jury confusion.         Fed. R. Evid. 403.

      The Government will be permitted to use K0007 and K0004

wheelchairs and related accessories as demonstrative exhibits only

if the specifications of the exhibits used at trial are the same

or substantially similar to the specifications of the wheelchairs

and accessories    Defendant allegedly billed for or provided to

patients.    Further, if the Government intends to introduce a new

K0007 wheelchair it must also introduce a new K0004 wheelchair,

not the used K0004 wheelchair the Government presented during the

pretrial    conference.        The    demonstrative       exhibits     will       be

accompanied by a limiting instruction and will not be permitted to

go to the jury during deliberations.

     The Court finds that the dangers of unfair prejudice or jury

confusion do not substantially outweigh the probative value of the

demonstrative exhibits.        The   health    care fraud alleged           by the

Government involved a scheme to bill Medicare for K0007 wheelchairs

while providing K0004 wheelchairs to patients.            K0007 wheelchairs,

unlike the   K0004   model,    are   specifically      designed   for       use   by

individuals weighing more than 300 pounds.            The jury's ability to

visualize   the   difference   in    scale    and   design   between    a    K0007
wheelchair and a K0004 wheelchair is helpful in understanding the

scheme alleged.      This raises the probative value of the exhibits

above the risk of unfair prejudice to Defendant or jury confusion.

Finally,   because    both   model   wheelchairs   will   be   in   the   same

condition - instead of a new K0007 sitting next to a used K0004 —

the risk of unfair prejudice to Defendant is diminished.

     Based on the foregoing, the Government's Second Motion in

Limine (doc. 72) is GRANTED, subject to the above limitations.

The parties are DIRECTED to file proposed jury instructions on the

use of the demonstrative exhibits.

     ORDER   ENTERED    at   Augusta,   Georgia,   this              day   of

December, 2018.




                                      JyHANDAL HALL,CHIEF JUDGl
                                        [TED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
